Citation Nr: 0410419	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  03-14 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
residuals of left peripheral facial paralysis, cranial nerve VII, 
with significant remaining weakness and asymmetry, currently 
evaluated as 20 percent disabling.

2.  Entitlement to service connection for major depression as 
secondary to the service-connected residuals of facial paralysis 
disability.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran has active military service from March 1969 to 
December 1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision issued by the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional Office.  
At present, the veteran's case is before the Board for appellate 
review.

In addition, the Board finds that further development is necessary 
with respect to the claims of entitlement to service connection 
for major depression as secondary to the service-connected 
residuals of facial paralysis disability, and TDIU.  As such, 
these issues will be addressed in the REMAND portion of this 
decision.  These issues are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. VA will notify the 
appellant if further action is required on his part.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence necessary for 
the equitable disposition of the issue addressed in this decision.

2.  The service-connected residuals of left peripheral facial 
paralysis, cranial nerve VII, with significant remaining weakness 
and asymmetry, are not characterized by complete paralysis.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 percent 
for the residuals of left peripheral facial paralysis, cranial 
nerve VII, with significant remaining weakness and asymmetry, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8207 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 38 
U.S.C.A. §§ 5102, 5103 (West 2002).  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a) which is 
effective August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 (August. 
29, 2001).  Accordingly, in general where the record demonstrates 
that the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  However, in 
this case, for the reasons set forth below, the VA has complied 
with the VCAA, as well as the recent implementing regulations, in 
reference to the issue addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has been informed of the evidence 
needed to show his entitlement to an increased disability 
evaluation for his residuals of facial paralysis via a March 2002 
RO letter, the April 2002 rating decision, and the April 2003 
statement of the case.  Specifically, the appellant has been 
informed of the need to provide evidence showing that his 
disability is more disabling than currently evaluated.  Finally, 
via the March 2002 RO letter and the April 2003 statement of the 
case, the veteran was provided with specific information 
concerning changes in the law and regulations per the VCAA.  
Therefore, the notification requirement has been satisfied.  See 
Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 5103A 
(West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159(c)).  In this case, all available 
and identified medical records have been obtained, including VA 
treatment records and a March 2002 VA neurological examination 
report.  No additional evidence, which may aid the veteran's claim 
or might be pertinent to the bases of the claim, has been 
identified.  Thus, the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

Finally, in Pelegrini v. Principi,  17 Vet. App. 412 (2003), the 
United States Court of Appeals for Veterans Claims (Court) held 
that a notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was provided to 
the appellant does not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  By 
various informational letters and a statement of the case, and 
their accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content requirements 
is harmless error.  

Disability evaluations are determined by evaluating the extent to 
which the veteran's service-connected disabilities affect the 
ability to function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with the 
criteria set forth in the Schedule for Rating Disabilities (Rating 
Schedule).  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2003).  Where entitlement to compensation has already 
been established and an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2003).

In this case, in an April 1979 rating decision, the veteran was 
granted service connection and a 10 percent rating, under 
Diagnostic Code 8207, for paresis or cranial nerve VII with 
residual mild to moderate motor and sensory involvement.  
Subsequently, in a March 1983 rating decision, the veteran's 
disability evaluation was increased to a 20 percent rating, and 
the disability was recharacterized as residuals of left peripheral 
facial paralysis, cranial nerve VII, with significant remaining 
weakness and asymmetry.  At present, the veteran is seeking an 
increased rating in excess of 20 percent.

Diagnostic Code 8207 evaluates paralysis of the seventh (facial) 
cranial nerve.  This Diagnostic Code provides a 10 percent rating 
for a moderate degree of incomplete paralysis; a 20 percent rating 
for a severe degree of incomplete paralysis; and a 30 percent 
rating for complete paralysis.  38 C.F.R. § 4.124a, Diagnostic 
Code 8207 (2003).  The rating assigned is dependent upon the 
relative loss of innervation of facial muscles.  See id, Note.  
Additionally, in an introductory paragraph pertaining to the 
criteria for rating diseases of the cranial nerves, the Rating 
Schedule provides, "The ratings for the cranial nerves are for 
unilateral involvement; when bilateral, combine but without the 
bilateral factor." 38 C.F.R. § 4.124a, Diseases of the Cranial 
Nerves; see also 38 C.F.R. § 4.26 (regarding the bilateral 
factor).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, at 54).

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited 
therein (holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence).  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In this case, the evidence includes records received from the 
Social Security Administration (SSA) and the Office of Personnel 
Records (OPM), which include medical records describing the 
treatment the veteran has received over time for various health 
problems, including depression, back pain and sinusitis.

The veteran underwent a March 2002 VA neurological examination.  
The report thereof indicates that the veteran's left eye tears 
sometimes, the left side of his nose stops up and food falls out 
of the left side of his mouth, but that he had not had recurrence 
of the initial weakness.  Upon examination, he had mild flattening 
of the left nasolabial, and had minimal to mild weakness and tight 
eye closure on the left.  He also had some difficulty with fully 
supinating his bilateral extended upper extremities, and with toe 
walking, although his gain in heel walking and tandem was normal.  
His fine motor ability was slightly impaired bilaterally, but 
finger-to-nose movements showed no atrophy or focal weakness.  The 
veteran was diagnosed with previous left facial palsy with minimal 
residual deficits.

The Board finds that the March 2002 VA examination report clearly 
shows the veteran's disability is not characterized by complete 
paralysis.  As such, the Board concludes that the 20 percent 
disability rating assigned for current residuals of left 
peripheral facial paralysis, cranial nerve VII, with significant 
remaining weakness and asymmetry, is appropriate.  The veteran's 
disability more nearly approximate a disability characterized as 
incomplete, severe, paralysis of the seventh (facial) cranial 
nerve.  Therefore, the veteran's claim must be denied.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8207.

The potential application of various provisions of Title 38 of the 
Code of Federal Regulations (2003) have been considered whether or 
not they were raised by the appellant as required by the decision 
reached in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
The Board has considered whether an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2003) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's residuals of facial paralysis alone 
have caused marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or the need for 
frequent periods of hospitalization, or have otherwise rendered 
impracticable the application of the regular schedular standards.  
In essence, the Board finds that no evidence currently of record 
shows that there is an exceptional or unusual disability picture 
in this case, which renders impracticable the application of the 
regular schedular standards.

With respect to the disability at issue, the applicable rating 
criteria contemplate higher ratings.  However, the Board has not 
found the disability under consideration to be of such severity as 
to warrant assignment of a higher rating on a schedular basis 
other than that indicated above.  Likewise then, referral for 
consideration for extra-schedular evaluations is not warranted 
here.  See Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased disability evaluation in excess of 20 percent for the 
residuals of left peripheral facial paralysis, cranial nerve VII, 
with significant remaining weakness and asymmetry, is denied.


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty to 
notify the appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her claims 
for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 5103 (West 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility for 
furnishing evidence rests with the appellant.  See 38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).

In the present case, the Board finds that the VA's redefined duty 
to assist a claimant, as set forth in the VCAA, has not been 
fulfilled regarding the issues of entitlement to service 
connection for major depression as secondary to the service-
connected residuals of facial paralysis disability, and to TDIU.  
See Quartuccio, supra and Charles, supra.  

In this respect, the Board notes that the veteran has not been 
given the benefits of VA examinations discussing the etiology of 
the claimed major depression or the veteran's eligibility to TDIU.  
If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the Board 
is always free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  However, it is not free to substitute its 
own judgment for that of such an expert.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  Accordingly, in order to afford the 
veteran due process of law, the veteran should be scheduled to 
undergo VA examinations in order to ascertain the etiology of the 
claimed depression and his entitlement to TDIU.

Accordingly, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following development:

1.  The RO should ensure compliance with the duty to assist, 
documentation and notification requirements set forth by the VCAA, 
specifically including all provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); and the holdings in Quartuccio, supra and Charles, 
supra.  The claims file must include documentation that the RO has 
complied with the VA's redefined duties to notify and assist a 
claimant as set forth in the VCAA and relevant case law as 
specifically affecting the issues of entitlement to service 
connection for major depression as secondary to the service-
connected residuals of facial paralysis disability, and to TDIU.

2.  The RO should contact the veteran and request that he provide 
a list of the names and addresses of all doctors and medical care 
facilities (hospitals, HMOs, etc.) who have treated him, and who 
possess records relevant to the claimed major depression, and any 
service-connected disability(s) which contribute to his currently 
claimed unemployability, dated since January 2002 (the date of 
claim)  to the present.  Provide the veteran with release forms 
and ask that a copy be signed and returned for each health care 
provider identified and whose treatment records are not already 
contained within the claims file.  When the veteran responds, 
obtain records from each health care provider he identifies 
(except where VA has already made reasonable efforts to obtain the 
records from a particular provider).  If these records cannot be 
obtained and there is no affirmative evidence that they do not 
exist, inform the veteran of the records that the RO was unable to 
obtain, including what efforts were made to obtain them.  Also 
inform the veteran that adjudication of the claims will be 
continued without these records unless he is able to submit them.  
Allow an appropriate period of time within which to respond.  
Furthermore, the veteran should be specifically informed as to 
what portion of evidence he is required/expected to submit, and 
which portion of the evidence the VA would attempt to obtain in 
order to assist the veteran in substantiating his claims, per 38 
U.S.C.A. §§ 5103(a), 5103A; Quartuccio, supra; Charles, supra.

3.  The RO should request that the veteran provide information as 
to the dates of any recent treatment at any VA medical facility 
relevant to the claimed major depression, and any other service-
connected disability(s) which contribute to his currently claimed 
unemployability.  All identified treatment records from any 
reported VA medical facility dated from January 2002 (the date of 
claim) to the present, which are not already of record, should be 
obtained and associated with the claims files, including any 
identified records from the Jackson VA Medical Center, psychiatric 
ward.  If the search for the above records has negative results, 
the claims file must be properly documented with information 
obtained from the VA facility(ies).  Furthermore, the veteran 
should be specifically informed as to what portion of the evidence 
he is required/expected to submit, and which portion of the 
evidence the VA would attempt to obtain in order to assist the 
veteran in substantiating his claims.  Per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.

4.  After the development described above has been completed:
a)  Make arrangements with the appropriate VA medical facility for 
the veteran to be afforded a VA examination by a psychiatrist to 
evaluate the nature, severity, and etiology of the claimed major 
depression.  If no such disorder is found by the examiner, the 
examiner should so indicate.  The RO must make the claims file 
available to the examiner.  The claims folder must be thoroughly 
reviewed by the examiner in connection with the examination.  The 
examiner should indicate in the examination report that the claims 
file was reviewed.  All necessary tests and studies should be 
conducted.  The examiner should review all of the veteran's 
medical records and history.  Following an examination of the 
veteran and a review of his medical records and history, the VA 
specialist should render an opinion as to whether it is at least 
as likely as not that the currently claimed major depression 
became manifest during active service or to a compensable degree 
within a one year period of his discharge from active service, or 
is otherwise related to his active service.  Additionally, the VA 
specialist should render an opinion as to whether it is at least 
as likely as not that the currently claimed major depression is 
proximately due to the veteran's service-connected residuals of 
facial paralysis disability.  Lastly, the VA specialist should 
render an opinion as to whether it is at least as likely as not 
that the claimed major depression became manifest more than one 
year after the veteran's discharge from service, and/or is related 
to any post-service event(s) or diseases, such as other currently 
diagnosed non-service connected disorders.  If the etiology of the 
claimed depression is attributed to multiple factors/events, the 
examiner should specify which symptoms/diagnoses are related to 
which factors/events.  It is requested that the VA specialist 
reconcile any contradictory evidence regarding the etiology of the 
claimed depression.  All pertinent clinical findings and the 
complete rationale for all opinions expressed should be set forth 
in a written report.

5.  Thereafter, the RO must review the claims folder and ensure 
that all of the foregoing development efforts have been conducted 
and completed in full.  If any development is incomplete, 
appropriate corrective action is to be implemented.  Remand 
instructions of the Board are neither optional nor discretionary.  
Full compliance with such instructions is mandated by law, per 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completion of the above, the veteran's claims of 
entitlement to service connection for major depression as 
secondary to the service-connected residuals of facial paralysis 
disability, and to TDIU should be readjudicated.  If the RO finds 
that additional VA examinations are necessary in order to decide 
the claims, such examinations should be scheduled and conducted.  

7.  If the determinations remain unfavorable to the veteran, he 
should be provided with a supplemental statement of the case and 
be afforded an opportunity to respond before the case is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The veteran 
need take no action until so informed.  The purpose of this REMAND 
is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2003) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The veteran is free to submit any additional evidence he desires 
to have considered in connection with the current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No further action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 

Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



